Citation Nr: 0023348	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-02 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left hip 
disorder.  

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.

This appeal arises from a rating decision of July 1994 from 
the Department of Veterans Affairs (VA) St. Petersburg, 
Regional Office (RO).

The Board points out that the issue of entitlement to service 
connection for a bilateral knee disorder was previously 
addressed by the Board in February 1998.  At that time, the 
Board determined that new and material evidence had been 
submitted which served to reopen the veteran's claim.  
Accordingly the issues, now characterized separately, are as 
stated on the title page of this decision.


FINDINGS OF FACT

1.  The left knee disorder is of service origin.

2.  The right knee disorder is of service origin.

3.  The left hip disorder is of service origin.

4.  The low back disorder is of service origin.

5.  The veteran has not submitted competent medical evidence 
to show that he has a right hip disability which is related 
to service.  


CONCLUSIONS OF LAW

1.  A left knee disability was incurred during active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  A right knee disability was incurred during active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

3.  A left hip disability was incurred during active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

4.  A low back disability was incurred during active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

5.  The claim of entitlement to service connection for a 
right hip disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection -- Generally

The veteran contends, in essence, that service connection for 
disorders of the bilateral knees, left hip, and low back is 
warranted.  The veteran states that these disabilities were 
caused by a January 1984 inservice accident when he was hit 
by a motor vehicle while riding a bicycle.  He also claims to 
have injured himself as a result of participating in certain 
training exercises while in the military.

Initially, the Board has found that the veteran's claims for 
service connection for disabilities involving the knees, left 
hip, and low back are well grounded pursuant to 38 U.S.C.A. § 
5107 (West 1991) in that his claims are plausible, that is 
meritorious on their own and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record, and the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims has been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Left Knee

The service medical records include a January 1984 treatment 
record which documents a history of being involved in a motor 
vehicle accident earlier in January 1984.  Examination of the 
left knee revealed slight edema and discoloration on the back 
of the knee.  The impression was multiple abrasions and 
contusions with no obvious broken bones.  The separation 
examination showed no abnormality involving the left knee.  
The report of VA examination conducted in December 1984 shows 
that no orthopedic condition was found in the knees.  X-rays 
were normal.  

The veteran provided testimony before a VA hearing officer at 
the RO in May 1995.  He indicated that following his January 
1984 accident where he was hit by a motor vehicle while 
riding a bicycle he was given braces to wear on his knees.  
He added that he continued to experience recurrent pain and 
occasional locking up of the knees since that time.  

A VA examination report dated in June 1995 contains a 
diagnosis of chronic tear of the left medial meniscus.  X-ray 
examination was reported as essentially normal. An addendum 
to the June 1995 VA examination states that the diagnosis of 
chronic tear of the left medial meniscus indicates that on 
palpation of the knee the area where the medial meniscus 
approximates with medial collateral ligament was quite tender 
to palpation.  On rotary movements of the knee joint itself, 
pain was elicited as well.  

A VA examination was conducted in July 1998.  At that time 
the veteran reported he has had constant bilateral knee pain, 
more so on the left, since a bicycle accident in service.  He 
experienced occasional locking.  The examination showed 
subpatellar crepitus of the left knee with tenderness to 
palpitation of the articular surfaces.  No instability or 
fluid was noted.  The diagnosis was chronic chondromalacia 
patellae, rule out internal derangement.  The examiner, in 
noting that the veteran had no physical problems prior to his 
service tour, indicated that it was apparent by history that 
his problems were all related to incidents which occurred 
during his period of service.  

An addendum provided by the same VA physician who conducted 
the July 1998 examination, dated in October 1999, indicated 
that the physician had reviewed the entire evidentiary 
record, to include the veteran's service records.  He stated 
that the veteran had been involved in an automobile accident 
after which he had knee problems.  The physician again noted 
that, following his review of the veteran's medical and 
service records, it was his opinion that the prior medical 
opinions rendered remained unchanged.

To summarize, the veteran's hearing testimony and statements 
are considered to be competent evidence when describing an 
injury or symptoms of a disability. However, a lay person not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.   See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the service medical records show that the 
veteran was involved in an automobile accident in January 
1984 after which he was treated for left knee complaints.  In 
addition, as noted above, a VA physician, following the 
review of the complete evidence of record, to include medical 
and service records, has opined that the veteran's current 
left knee disorder is related to the inservice bicycle 
accident.  There is no competent medical evidence of record 
which contradicts this opinion.

Accordingly, it is the Board's judgment that the current left 
knee disability is of service origin.  Thus, service 
connection for a left knee disability is warranted.

Right Knee

The service medical records include a January 1984 treatment 
record which documents a history of being involved in a motor 
vehicle accident earlier in January 1984.  Examination of the 
right knee showed edema, with increased edema shown on the 
inside of the knee together with discoloration on the inside 
of the knee.  Reduced range of motion and point tenderness 
was also documented.  A February 1984 treatment record shows 
that the veteran continued to complain of right knee pain on 
the lateral and medial aspects.  Lateral collateral ligament 
laxity of the right knee was diagnosed.  An August 1984 
Physical Profile Board Proceedings report indicated the 
presence of a right knee injury.  The separation examination 
noted persistent right knee pain with degenerative joint 
disease and a possible lateral meniscal tear. 

The report of VA examination conducted in December 1984 
showed that no orthopedic disability was found in the knees.  
X-rays were normal.  

The veteran provided testimony before a VA hearing officer at 
the RO in May 1995.  He indicated that following his January 
1984 accident where he was hit by a motor vehicle while 
riding a bicycle he was given braces to wear on his knees.  
He added that he continued to experience recurrent pain and 
occasional locking up of the knees since that time.  

A VA examination report dated in June 1995 contains a 
diagnosis of damage to the right medial meniscus, as well as 
both lateral and medial collateral ligaments was diagnosed.  
X-ray examination was reported as essentially normal.  

An addendum to the June 1995 VA examination stated that the 
diagnosis of damage to the right medial meniscus as well as 
both lateral and medial collateral ligaments indicated that 
on physical examination palpation of the menisci within the 
intra-articular areas was quite tender where the medial 
meniscus attached to the medial collateral ligament.  The 
lateral collateral ligament was also noted to be tender to 
palpation.  Pain was also elicited on rotary movements and 
drawer signs.  

A VA examination was conducted in July 1998.  At that time 
the veteran reported he has had constant bilateral knee pain 
since a bicycle accident in service.  He experienced 
occasional locking.  The examination showed subpatellar 
crepitus of the right knee with tenderness to palpitation of 
the articular surfaces.  No instability or fluid was noted.  
The diagnosis was chronic chondromalacia patellae, rule out 
internal derangement.  The examiner, in noting that the 
veteran had no physical problems prior to his service tour, 
indicated that it was apparent by history that his problems 
were all related to incidents which occurred during his 
period of service.  

An addendum provided by the same VA physician who conducted 
the July 1998 examination, dated in October 1999, indicated 
that the physician had reviewed the entire evidentiary 
record, to include the veteran's service records.  He stated 
that the veteran had been involved in an automobile accident 
after which he had knee problems.  The physician again noted 
that, following his review of the veteran's medical and 
service records, it was his opinion that the prior medical 
opinions rendered remained unchanged.

To summarize, the veteran's statements describing his right 
knee symptoms are considered to be competent evidence.  
Espiritu, supra.

In this regard, the service medical records show that the 
veteran was involved in an automobile accident in January 
1984 after which he was treated for right knee complaints.  A 
right knee disorder was also diagnosed on service separation 
in 1984.  In addition, as noted above, a VA physician, 
following the review of the complete evidence of record, to 
include medical and service records, has opined that the 
veteran's current right knee disorder is related to his 
period of service. 

Accordingly, it is the Board's judgment that the current 
symptoms and findings relating to the veteran's right knee 
are of service origin.  Thus, service connection for a right 
knee disability is warranted.

Left Hip

Review of the veteran's service medical records shows that he 
was diagnosed with greater trochanteric bursitis of the left 
hip in May 1982 and that he was also treated with steroids at 
that time.  Bone scan testing was reported as normal in 
October 1982.  Left hip pain was diagnosed in July 1983.  
Another July 1983 treatment record shows a diagnosis of 
questionable trochanteric bursitis.  The separation 
examination noted that the veteran had a history of left hip 
bursitis and degenerative joint disease.  The report also 
noted that he was involved in the above-discussed January 
1984 motor vehicle accident.  

The veteran provided testimony before a VA hearing officer in 
May 1995.  He indicated that he initially began to experience 
left hip problems when he began "AIT" [Advanced Infantry 
Training].  He added that he was given Motrin and Cortisone 
shots for his left hip during service.  The veteran also 
testified that he continued to experience intermittent pain 
of the left hip. 

A VA examination report dated in June 1995 shows that the 
veteran complained of intermittent hip pain, worse in the 
morning.  Examination revealed no heat over the joints, but 
point tenderness in the joint was noted.  Full range of left 
hip motion was described, with some crepitus being noted.  
The diagnosis was degenerative joint disease of the left hip, 
probably post-traumatic - not verified by X-ray.  An X-ray 
report showed no significant abnormality.

The report of VA examination dated in July 1998 shows that 
the veteran gave a history of having left hip pain following 
his involvement in a January 1984 accident where he was hit 
by an automobile.  He added that he had had left hip pain 
prior to the accident but that the pain became worse 
thereafter.  The veteran complained of pain in the lateral 
aspect of the left hip in the area of the greater trochanter.  
Examination of the left hip revealed tenderness in the 
greater trochanter to palpation.  Range of motion was 
described as full; pain on abduction with resistance was 
noted.  The diagnosis was chronic trochanteric bursitis.  The 
examiner, in noting that the veteran had no physical problems 
prior to his service tour, indicated that it was apparent by 
history that his problems were all related to incidents which 
occurred during his period of service.  

An addendum provided by the same VA physician who conducted 
the July 1998 examination, dated in October 1999, indicated 
that the physician had reviewed the entire evidentiary 
record, to include the veteran's service records.  He stated 
that the veteran had developed pain in his "right" hip 
while in the service and had been treated conservatively with 
a steroid injection.  The Board points out that the above-
discussed May 1982 service medical record indicates that the 
veteran was injected in the left hip.  The physician again 
noted that, following his review of the veteran's medical and 
service records, it was his opinion that the prior medical 
opinions rendered, which essentially related the veteran's 
left hip problems to his period of service, remained 
unchanged.

To summarize, the veteran's statements describing his left 
hip symptoms are considered to be competent evidence.  
Espiritu, supra.

In this regard, the service medical records show that the 
veteran was treated for left hip problems beginning in 1982 
and that he was later involved in an automobile accident in 
January 1984.  A history of left hip bursitis and 
degenerative joint disease was also mentioned on service 
separation in 1984.  In addition, as noted above, a VA 
physician, following the review of the complete evidence of 
record, to include medical and service records, has opined 
that the veteran's current left hip disorder is related to 
his period of service. 

Accordingly, it is the Board's judgment that the current 
symptoms and findings relating to the veteran's left hip are 
of service origin.  Thus, service connection for a left hip 
disability is warranted.

Low Back

Review of the veteran's service medical records shows that he 
was treated in January 1984 following being hit by an 
automobile while riding a bicycle.  He complained of low back 
pain.  X-rays were negative for fracture and dislocation.  
The separation examination noted that the veteran had 
intermittent low back pain since the January 1984 accident.  

The veteran provided testimony before a VA hearing officer in 
May 1995.  He indicated that he initially began to experience 
back pain while serving overseas from carrying heavy loads.  
He added that he had not been treated for his back since his 
service separation, but that he had continued to experience 
pain.  

In the course of a VA examination conducted in July 1998 the 
veteran complained of low back pain, pain on bending, and 
constant aching.  Examination of the back showed flexion to 
60 degrees, extension to zero degrees, and bilateral bending 
to 25 degrees.  No reflex, sensory, or motor deficits were 
noted.  No weakness was shown.  No spasm in the paralumbar 
musculature was shown.  The diagnosis was chronic low back 
pain, mechanical.  The examiner, in noting that the veteran 
had no physical problems prior to his service tour, indicated 
that it was apparent by history that his problems were all 
related to incidents which occurred during his period of 
service.  

An addendum provided by the same VA physician who conducted 
the July 1998 examination, dated in October 1999, indicated 
that the physician had reviewed the entire evidentiary 
record, to include the veteran's service records.  The 
physician again noted that, following his review of the 
veteran's medical and service records, it was his opinion 
that the prior medical opinions rendered remained unchanged.

To summarize, the veteran's statements describing his low 
back symptoms are considered to be competent evidence.  
Espiritu, supra.

In this regard, the service medical records show that the 
veteran was treated in January 1984 following being hit by an 
automobile while riding a bicycle, and that he complained of 
low back pain.  Additionally, intermittent low back pain 
since the accident were reported at the time of the 
separation examination.  Furthermore, a VA physician, 
following the review of the complete evidence of record, to 
include medical and service records, has essentially opined 
that the veteran's current low back disorder is related to 
his period of service. 

Accordingly, it is the Board's judgment that the current 
symptoms and findings relating to the veteran's low back are 
of service origin.  Thus, service connection for a low back 
disability is warranted.

Right Hip

The threshold question which must be determined is whether 
the claim is well grounded.  A veteran who submits a claim 
for benefits to the VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
veteran in developing the facts pertinent to his claim, and 
the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

A review of the service medical records, to include the 
separation examination reflects no complaint or finding 
relative to a right hip disability.  A June 1995 VA 
examination report includes a diagnosis of degenerative joint 
disease of the left hip, probably post-traumatic - not 
verified by X-ray.  A VA X-ray report, also dated in June 
1995, of the pelvis, including the hips, was noted to be 
normal.  The veteran had no complaints referable to his right 
hip.  

A VA examination was also conducted in June 1998.  The 
veteran gave a history of being involved in an accident in 
1984 where he was struck by an automobile while riding a 
bicycle.  He received treatment for chronic trochanteric 
bursitis of the left hip.  The veteran reported no history 
regarding right hip symptoms or current complaints involving 
the right hip.  During the examination an evaluation of the 
right hip was not performed.  A right hip disability was not 
diagnosed.  

An addendum provided by the same VA physician who conducted 
the July 1998 examination, dated in October 1999, indicated 
that the physician had reviewed the entire evidentiary 
record, to include the veteran's service records.  The 
physician indicated that the records showed that the veteran 
developed a pain in his right hip while in the service and 
was treated conservatively with a steroid injection.  The 
examiner stated that the evaluation of his knee and hip were 
carried out in his initial examination and no change or 
review of the examination result is necessary.  The physician 
again noted that, following his review of the veteran's 
medical and service records, it was his opinion that the 
prior medical opinions rendered remained unchanged.

To summarize, the veteran's hearing testimony and statements 
are considered to be competent evidence when describing an 
injury or symptoms of a disability. However, a lay person not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this regard, the service medical records contain no 
reference to a right hip disability or injury.  Additionally, 
there is no postservice diagnosis of a right hip disability.  
The Board notes that the VA examiner in the October1999 
addendum referenced the right hip which was examined in July 
1998 and for which the steroid injection was administered 
inservice.  However as previously set forth only the left hip 
was treated during service and the right hip was not examined 
in July 1998.  Apparently the VA examiner in the October1999 
addendum was referencing the left hip.  Regardless there is 
still no competent medical evidence which confirms the 
presence of a right hip disability.  Accordingly, the claim 
is not well grounded and must be denied.


ORDER

Service connection for disabilities involving the left and 
right knees, left hip, and low back is granted. disability is 
granted.

Service connection for a right hip disability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



